DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2020 and 1/12/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Although prior art fails to teach a reflective spatial light modulator modulating input light and outputting modulated modulation light, the reflective spatial light modulator comprising: a perovskite-type electro-optic crystal, prior art fails to simultaneously teach wherein the light input/output unit includes a first charge injection curbing layer formed on the input surface, and the first charge injection curbing layer has a dielectric material in a cured product made of a non-conductive adhesive material such that injection of charge into the electro-optic crystal from the first electrode is curbed, and wherein the light reflection unit includes a second charge injection curbing layer formed on the rear surface, and the second charge injection curbing layer has a dielectric material in a cured product made of a non-conductive adhesive material such that injection of charge into the electro-optic crystal from the first electrode is curbed, as claimed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

JOURNEY F. SUMLAR
Examiner
Art Unit 2872
12 February 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872